DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

	Patent No. US 7, 890, 096 B2
	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 7 of Patent No. US 7, 890, 096.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in pending application are transparently found in Patent No. US 7, 890, 096 with obvious wording variation. For example, compare claim 1 of pending application with claim 1 of Patent No. US 7, 890, 096, they both recite a method, comprising 
	A method, comprising ( A method for handling call originations, comprising):
	enabling a hotline feature in a mobile device profile (activating a hotline feature in a subscriber profile);
	transmitting origination and destination information via a mobile data communication from a mobile device to an application server (sending call origination information including origination digits and destination digits from the mobile device to an application server deployed in an enterprise network using one of a Short Message Service or an Unstructured Supplementary Service Data service)  prior to a call origination (wherein calls originated from the mobile device are automatically routed to a specified destination irrespective of destination digits received from the mobile device i.e., prior to a call origination);
	routing a call from the mobile device to a gateway based on the hotline feature (routing a first voice call from the mobile device to a gateway server, based on the hotline feature);
	informing, by the gateway, the application server of the call (the gateway server deployed in one of a carrier network or the enterprise network, that is communicatively coupled with the application server; capturing mid-call information at the mobile device, wherein the mobile device is configured to send the mid-call information to the application server via one of the Short Message Service or the Unstructured Supplementary Service Data service while the call remains in progress);
	identifying, by the application server, the call via the transmitted origination information (receiving the call origination information, by the application server i.e., identifying, by the application server,  from the mobile device, in advance of a hotline call based on the activated hotline feature i.e., the call via the transmitted origination information);
	instructing the gateway, via the application server, to accept the call and to originate a second call to the destination (directing the gateway server to originate a second voice call, by the application server, based on the received call origination information); and
	joining, via the gateway, the call with the second call (to a destination device to join with the first voice call).
Further, analyzing and comparing dependent claims 2-7 of current pending application with dependent claims 2-7 of Patent No. US 7, 890, 096 and independent claims 8 and 15 including its dependent claims of the pending application with independent claim 8 including its dependent claims of Patent No. US 7, 890, 096 it was found that they recite the same limitation with wording changes. 
	Patent No. US 8, 428, 578 B2
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 7 of Patent No. US 8, 428, 578.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in pending application are transparently found in Patent No. US 8, 428, 578 with obvious wording variation. For example, compare claim 1 of pending application with claim 1 of Patent No. US 8, 428, 578, they both recite a method, comprising 
	A method, comprising ( A method, comprising):
	enabling a hotline feature in a mobile device profile (activating a hotline feature in a subscriber profile associated with a mobile device);
transmitting origination and destination information via a mobile data communication from a mobile device to an application server prior to a call origination (sending call origination information including origination digits and destination digits from the mobile device to an application server deployed in an enterprise network);
	routing a call from the mobile device to a gateway based on the hotline feature (routing a first voice call from the mobile device to a gateway server, based on the hotline feature);
	informing, by the gateway, the application server of the call (the gateway server deployed in one of a carrier network or the enterprise network, that is communicatively coupled with the application server);
	identifying, by the application server, the call via the transmitted origination information (receiving the call origination information, by the application server from the mobile device, in advance of a hotline call based on the activated hotline feature);
	instructing the gateway, via the application server, to accept the call and to originate a second call to the destination (directing the gateway server to originate a second voice call, by the application server, based on the received call origination information, to a destination device ); and
	joining, via the gateway, the call with the second call (to join with the first voice call).
Further, analyzing and comparing dependent claims 2-7 of current pending application with dependent claims 2-10 of Patent No. US 8, 428, 578 and independent claims 8 and 15 including its dependent claims of the pending application with independent claim 11 and 19 including its dependent claims of Patent No. US 8, 428, 578 it was found that they recite the same limitation with wording changes. 
	Patent No. US 10, 313, 846 B2
	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 7 of Patent No. US 10, 313, 846.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in pending application are transparently found in Patent No. US 10, 313, 846 with obvious wording variation. For example, compare claim 1 of pending application with claim 1 of Patent No. US 10, 313, 846, they both recite a method, comprising 
	A method, comprising ( A method, comprising):
	enabling a hotline feature in a mobile device profile (activating a hotline feature in a subscriber profile associated with a mobile device);
	transmitting origination and destination information via a mobile data communication from a mobile device to an application server prior to a call origination (transmitting a data message from a gateway server to an application server comprising session setup information corresponding to the communication session and originating subscriber information corresponding to the mobile device and destination information corresponding to the destination device);
	routing a call from the mobile device to a gateway based on the hotline feature (responsive to receiving the data message at the application server, storing the originating subscriber information and the destination information; routing a first session leg from the mobile device to a gateway server);
	informing, by the gateway, the application server of the call (instructing the gateway, via the application server, to initiate routing a second session leg from the gateway server to the destination device);
	identifying, by the application server, the call via the transmitted origination  information ( responsive to receiving the data message at the application server, storing the originating subscriber information and the destination information);
	instructing the gateway, via the application server, to accept the call and to originate a second call to the destination (instructing the gateway, via the application server, to initiate routing a second session leg from the gateway server to the destination device); and
	joining, via the gateway, the call with the second call (joining, via the gateway server, the first session leg and the second session leg to complete the communication session between the mobile device and the destination device).
Further, analyzing and comparing dependent claims 2-7 of current pending application with dependent claims 2-6 of Patent No. US 10, 313, 846 and independent claims 8 and 15 including its dependent claims of the pending application with independent claim 7 and 15 including its dependent claims of Patent No. US 10, 313, 846 it was found that they recite the same limitation with wording changes. 
Note the issued claims of Patent No. US 7, 890, 096,  Patent No. US 8, 428, 578, and Patent No. US 10, 313, 846  are narrower in scope such that the claimed limitations as recited in pending application are encompassed by Patent No. US 7, 890, 096 and Patent No. US 8, 428, 578, and Patent No. US 10, 313, 846 respectively.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Bales et al. Pub. No. US 20060025140 A1.
	Regarding Claim 1, Bales teaches a method, comprising (Fig. 3 and Fig. 9):
	enabling a hotline feature in a mobile device profile (Para 157, SCP 32 (the WCD's profile an indication of whether WCD is currently checked-into or checked-out of the system. The feature-codes (e.g., # or * codes) could be defined to allow the user to check-in and check-out of the service as recorded in the WCD's SCP-based profile record refer to as a hotline feature that is activated in a subscriber profile associated with a mobile device);
	transmitting origination and destination information (Para 75, Upon receipt and processing of the origination message that include calling and called number refer to as transmitting origination and destination information) via a mobile data communication (Para 75,  the MSC would send an IS-41 "Origination Request" (ORREQ) message via the signaling network to SCP 32 i.e., mobile data communication) from a mobile device (Fig. 3 Unit 14) to an application server (Fig. 3 Unit 22, MSC) prior to a call origination (Para 75, the MSC would send an IS-41 "Origination Request" (ORREQ) message via the signaling network to SCP 32, providing the SCP with the calling and called numbers. SCP 32 may then refer to a subscriber profile store to determine that the WCD originating the call subscribes to cellular-PBX integration service. Thus, the SCP will send an Origination Request return result (orreq_rr) to MSC 22, providing the MSC with the routing number of MGC 80, so as to cause MSC 22 to set up the call to the media gateway system i.e., the origination and destination information from a mobile device to the application server is transmitted prior to a call origination);
	routing a call from the mobile device to a gateway (Para 76-78, MSC 22 would then send an ISUP IAM call setup message via the signaling network to MGC 80, providing the MGC with the calling and called numbers i.e., routing a call from the mobile device to a gateway. (Existing call signaling protocols define a parameter that can be used to indicate whether a call is a WCD-originated call (a call from a WCD) or a WCD-terminated call (a call to a WCD), for purposes of allowing a call processing entity to determine which party's profile to reference when setting up the call))  based on the hotline feature  (para 157-161, When MSC 22 receives a request to terminate a call to the WCD's directory number, the MSC will encounter an intelligent network trigger and will responsively signal to the SCP 32, sending an AnalyzedInfo message indicative of a call termination attempt. By reference to the WCD's profile record, the SCP will then determine whether the called WCD is currently checked-into or checked-out of the cellular-PBX integration service);
	informing, by the gateway, the application server of the call (Para 76-78, At the same time, ISUP signaling would pass between MGC 80 and MSC 22 to set up a circuit-switched (e.g., PCM) call leg between MSC 22 and the MGW 78 i.e., informing, by the gateway, the application server of the call);
	identifying, by the application server, the call via the transmitted origination information (Para 76, MSC 22 would then send an ISUP IAM call setup message via the signaling network to MGC 80, providing the MGC with the calling and called numbers, and indicating that the call is a WCD-originated call);
	instructing the gateway, via the application server, to accept the call and to originate a second call to the destination (Para 79-81 and also see Fig. 9, IP PBX server 50 has thus received a signaling message seeking to set up a call from WCD 14 to another IP PBX extension. Further, the IP PBX server 50 has a communication bearer path with WCD 14, via the RTP leg, MGW 78, the circuit leg, MSC 22, and cellular air interface 18. Thus, the IP PBX server 50 can apply the enterprise dial plan and thereby determine that this is a call to one of the enterprise IP PBX extensions); and
	joining, via the gateway, the call with the second call (Para 81, the call between WCD 14 and the called enterprise IP PBX extension, both the signaling and bearer paths would flow through the IP PBX server 50).
	Regarding Claim 2. The method of claim 1, comprising
originating a voice connection via the mobile device over a radio network (fig. 3 and Para 44).
	Regarding Claim 3. The method of claim 2, comprising
establishing a voice path between the radio network and the mobile device and between the radio network and a switching network (Fig. 3 and Para 79-81). 
	Regarding Claim 4, The method of claim 1, comprising
forwarding the called number to a cellular network (Para 76).
	Regarding Claim 5. The method of claim 4, comprising
originating another call to the called number via a PSTN or VOIP network (Para 38 and 116 VoIP); and
	routing the second call to the destination (Para 38-40 and 79-81).
Regarding Claim 6. The method of claim 1, wherein the mobile data communication is one or more of a short message service (SMS) message, an unstructured supplementary service data (USSD) message and mobile data sent from a mobile data connection (Para 76).
	Regarding Claim 7. The method of claim 1, wherein the hotline feature causes the mobile device to route the call to a same specified destination regardless of the called number (Fig. 7 Step 308, Fig. 8 Step 320, Fig. 10 Step 342, Fig. 13 Step 366, when checked in i.e., hotline feature is enabled Step 308, cause the mobile device to route the call to a same specified destination regardless of the called number).
	Regarding Claim 8, it has been rejected for the same reasons as claim 1.
	Regarding Claim 9, it has been rejected for the same reasons as claim 2.
	Regarding Claim 10, it has been rejected for the same reasons as claim 3.
	Regarding Claim 11, it has been rejected for the same reasons as claim 4.
	Regarding Claim 12, it has been rejected for the same reasons as claim 5. 
	Regarding Claim 13, it has been rejected for the same reasons as claim 6.
	Regarding Claim 14, it has been rejected for the same reasons as claim 7.
	Regarding Claim 15, it has been rejected for the same reasons as claim 1 and further teaches a non-transitory computer readable storage medium configured to store instructions (Para 57).
	Regarding Claim 16, it has been rejected for the same reasons as claim 2.
	Regarding Claim 17, it has been rejected for the same reasons as claim 3.
	Regarding Claim 18, it has been rejected for the same reasons as claim 4.
	Regarding Claim 19, it has been rejected for the same reasons as claim 5.
	Regarding Claim 20, it has been rejected for the same reasons as claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Klein et al. Pub. No. US 20060072726 A1 - Wireless device to manage cross-network telecommunication services where Para 79-87 is associated with a plurality of hotline feature
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAR N SIVJI/Primary Examiner, Art Unit 2647